 J-B ENTERPRISES, INC.J-B Enterprises, Inc. and Teamsters Local Union No.688, affiliated with International Brotherhood ofTeamsters, Chauffeurs. Warehousemen andHelpers of America. Case 14 CA 10788August 10, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(G AND MlMBI-RS J[NKINSANI) MI RPtHYOn April 12. 1978, Administrative Law Judge Wal-ter H. Maloney, Jr.. issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.The RemedyWe agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(5) and(1) of the Act by failing to notify the Union of itsdecision to go out of business and by failing andrefusing to bargain with the Union over the effects ofthat decision upon employees. We also agree. in ac-cordance with a long line of decisions,2that a back-pay remedy is appropriate here in order to restoresome measure of economic strength to the Union sothat meaningful bargaining can take place with Re-spondent over the closure's effects upon dischargedemployees.Contrary to the Administrative Law Judge, espe-cially noting the absence of an 8(a)(5) allegation re-garding Respondent's actual decision to close andthe Administrative Law Judge's presumption, basedupon lack of an 8(a)(3) allegation, that the decisionto close was dictated solely by economic considera-tions, we see no justification to direct that backpayRespondent's motion t[o reopen the record and its request for oral argu-ment are hereby denied inasmuch as the record. exceptions. and hrief ade-quatels set foirth the issues and the parties' positonsSee. eg. I on's PacAing Plant, 211 NL.RB 692 (1974) 4utoIma(oi, n Iilttule of 1t.o Angeles. Inc, d h a Ilrei't ( oal Sch th, 20)8 N LRB 727 728(1974)1 Halter Pap,> In(, 205 NI RB 719. 72(1 721 (1971): In ter ,tie 1;-Co, In., 177 NI.RB 686. 687 (19h9)b rllnmarairic Nlitzil ( rrrlptrtlton .170 Nt.RB 389 19)( 1968): Rioli Plarilng and Pihine ( ,. Is, [ Ih) N[ RB990. 996 99 ( 19h66begin from October 12. 1977. the date of the employ-ees discharges. rather than from the date of theBoard Order. In order to effectuate the purposes ofthe Act, we shall accompany our Order to bargainover the effects of the closure with a limited backpaNrequirement designed both to make whole the em-ploNees for losses suffered as a result of the violationaind to recreate in some practicable manner a situa-tion in which the parties' bargaining position is notentirely devoid of economic consequences for Re-spondent. We shall do so in this case by requiringRespondent to pay employees backpay, at the rate oftheir normal wages when last in Respondent's em-ploy, from the date of this Decision and Order untilthe occurrence of the earliest of the following condi-tions: ( I ) the date Respondent bargains to agreementwith the Union on those subjects pertaining to theeffects of the shutdown on unit employees; (2) abona fide impasse in bargaining: (3) the Union's fail-ure to request bargaining within 5 days of thisDecision's issuance or to commence negotiationswithin 5 days of Respondent's notice of its desire tobargain with the Union: or (4) the Union's subse-quent failure to bargain in good faith: but in noevent shall the sum paid to anF of these emploseesexceed the amount he would have earned as wagesfrom October 12. 1977. the date on which unit em-ployees were discharged. to the time he securedequivalent employment elsewhere, or the date onwhich Respondent shall have offered to bargain.whilch-ever occurs sooner; provided. hoever,. that in no eventshall this sum be less than the amount these emplo eesw ould have earned for a 2-week period at the rate iftheir normal wages when last in Respondent's emplo\.'ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedherein. and hereby orders that the Respondent. J-BEnterprises. Inc.. St. Louis, Missouri. its officers.agents, successors, and assigns. shall take the actionset forth in the said recommended Order. as so modi-fied:1. Substitute the following for paragraph 2(b):"(b) PaN the terminated employees their normalIn the remnzed scitn or f his re.inmmended Deciion, the AdministratieI .a; JIudL!, 11,.icrtcl i', iilttred referenee to sis P/la .ihin5A l lfo iiI 1 NI R-B 1t( i f.., or the r:itionmlle on interest paNment,237 NLRB No. 55383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages for the period set forth in the remedy sectionof the Board's Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNovicE To EMPI.OYr ii sPosIED BY ORDER OF litHNATIoNAI LABOR RI.AIIONS BOARDAn Agency of the United States GovernmentWE WIt.L. NOT coercively interrogate employeesconcerning their union activities or the union ac-tivities of other employees.WEI Wl 1. NOT offer increases in wages or fringebenefits in order to induce our employees to re-ject a union as their bargaining agent.Wet Wl.L. NOT threaten to close or discontinuethe business in the event that employees select aunion as their bargaining agent.WE WIL.L NOT solicit grievances from our em-ployees.WI[ WILL NOT by an), other means interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act. These rights include the right to form,join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for their mutual aid and protection.Wt WILL recognize and bargain with theabove-named labor organization concerning theeffects of plant closing upon our employees,and, if an agreement is reached, we will reducethat agreement to writing.WE- wit. place all employees who were dis-charged on or about October 12, 1977, on a pref-erential hiring list and, in the event we resumeany of the operations which were discontinuedon that date, WE W'i.t. offer to said employees fullreinstatement to their former or substantiallyequivalent employment.WF WI.i pay the employees who were em-ployed at the St. Louis plant their normal wagesfor a period required by the National Labor Re-lations Board's Decision and Order in this pro-ceeding.All of our employees are free to become or remainmembers of Teamsters Local Union No. 688, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or an)y other labor organization.J-B ENTERPRISES. INC.DECISIONFINDINGS OF FACTI STrAlEN1EN OF tHL (ASEWAI.L.TR 1 MAI.ONEY. JR. Administrative Law Judge.This case came on for hearing before me in St. Louis, Mis-souri, upon an unfair labor practice complaint ' issued bythe Regional Director for Region 14, which alleges that theRespondent, J-B Enterprises, Inc.,2coercively interrogatedemployees concerning their union activities and the unionactivities of other employees, threatened to discharge em-ploy.ees because of their union activities, threatened toclose the business if the Union won a representation elec-tion, impliedly solicited grievances from employees, andpromised benefits to employees if they would reject theUnion. The complaint also alleges that after the Respon-dent closed its plant on the day of the representation elec-tion and discharged its employees, it violated its duty tobargain with the Union in good faith, as it failed to notifythe Union that it had decided to close the business andrefused to bargain with the Union concerning the effectsupon employees of closing the business. The Respondentdenies that Joseph Strebler, who allegedly made some ofthe above-recited threats and interrogations, is a supervisorwithin the meaning of the Act, and also denies that hethreatened and interrogated employees. Respondent claimsthat other statements which constituted the basis of an8(a)(I) charge were mere predictions of economic conse-quences that would occur if unionization took place, andthat the Respondent was under no obligation to bargainwith the Union because it had never received a demand forbargaining. Upon these contentions, the issues herein weredrawn.11 liHE LNFAIR LABOR PRACTI(CES ALLEGEDThe Respondent is a small, closely held family corpora-tion which, until the events in this case transpired, operateda vending machine business in St. Louis. It owned vendingmachines which were placed in offices, factories, and storesThe principal docket entries in this case are as follows: Charge filedherein by Teamsters, Chauffeurs. Warehousemen and Helpers of America(herein called Union) on October 12, 1977. and amended charge filed hereinon November 29. 1977: complaint issued by the Regional Director for Re-gin 14. on November 29. 1977: no answer appears in the record in this casealthough reference to an answer appears in the transcript: hearing held onD)ecember 20, 1977. in St. Louis. Missouri: briefs filed herein by GeneralCounsel and Respondenlt on or before January 23. 1978 In a companionrepresentation case 114 RC-8551), a representation election was held onOctober 12. 1977. among certain of the Respondent's employees, The Unionwsas certified as their bargaining agent on October 21. 1977.Respondent admils and I find. that it is a Missouri corporation whichmaintains its principal place of business in St. Louis. Missouri. where it isengaged in the retail operation of vending machines During the year pre-ceding October 1. 1977. a representative period, the Respondent derivedgross revenues from this business in excess of $500.000 and purchased at itsSt Louis. Missouri, place of business directly from points and places outsidethe State of Missouri goods valued in excess of S50.000. Accordingly. Re-spondent is an employer engaged in commerce within the meaning of Sec.2(2) (6) and (7) of the Act. The Union is a labor organization within themeaning of Section 2(5) of the Act.384 J-B ENTERPRISES, INCthroughout the St. Louis area and which were stocked andmaintained by about seven route drivers and mechanics.The Company was started in 1966 by Joseph Strebler. who"built it from nothing." Joseph 3 went into retirement, ormore accurately semiretirement, and turned the activemanagement of at least some aspects of the business overto his sons, Steven and Michael Strebler. Respondent ad-mits that Steven and Michael are supervisors but claimsthat their father no longer holds such status.Early in August 1977. Respondent's drivers and mechanicswent to the Union hall in a group and spoke with UnionOrganizer William Schneider. They sought the U nion's assis-tance in organizing the Respondent's employees. Several, ifnot all of them, signed Union authorization cards. A represen-tation petition was filed shortly thereafter and an election washeld on October 12. The Respondent refused to permit theelection to take place on its premises, so the balloting wasconducted a few blocks away on the premises of St. LouisUniversity. The Union won the election unanimously.A few weeks before the election, on September 21. Steven.the Treasurer of the corporation, called the drivers andmechanics into his office for an unusual group meeting. Asthe meeting began, Steven asked the assembled employeesnot to talk about the meeting with anyone else, stating thathe could get into trouble if they did. He showed the menwhat he indicated were Company books and explainedthat, since the first of the year, the Respondent had lost$29,000.4He told the employees that if the Union cameinto the plant, the Company would fire everyone and sellthe business. He reminded them that they did not havecollege educations, whereas he and his brother did, so theywould find it difficult to get other jobs. Steven then wenton to say that if the men did not vote for the Union, hewould raise wages by $15 a week and grant sick leave andpaid holidays, hospitalization, and time and one-half forSaturday work.5At or about this same point in time, Gary Hively. a routedriver for the Respondent, had a conversation about theUnion with Joseph in the company office. Joseph askedHively who started "this union deal" and Hively repliedthat no one in particular started it. He said that the menhad decided as a group to join. Joseph then expressed theopinion that another driver, David Sgroi, started the unioneffort and expressed the further opinion that Sgroi's fathermay have had something to do with the organizing drive.He said that if he found out for sure that Sgroi (Jr.) wasinvolved, he would fire him "quicker than he could bat aneye."One afternoon, Joseph had a similar conversation in-volving the Union with Richard Knorr, another routedriver. He asked Knorr what had taken place at a union3In order to avoid confusion and unnecessars repetition. I will referherein to the members of the Strebier family solely by their first name,4These books were not produced in the curse iof the trial of th, disc .e lidare not in evidence.Steven admits that this meeting took place and that these impro.ementetsin wages and benefits were mentioned llowever. he sta;les Ihatl her Aeremerely mentioned by him in the context of heing "negotiable" after themeeting. Knorr professed ignorance of any union meeting.Joseph replied that Knorr had better not know anythingabout it. He also told Knorr that he thought Sgroi was aninstigator of the union effort and said that he wouldstraighten out the instigators and get rid of Sgroi. He statedfurther that Knorr had better not be lying about not goingto a union meeting or it would cost him his job. Joseph hada third conversation with Guy Thompson, another employ-ee. about the same subject. The conversation took placejust outside Joseph's office. He told Thompson that if Sgroididn't knock off the talk about unionization, he was goingto fire him. Joseph denies all of these conversations. Icredit Hivels. Knorr. and Thompson.As noted before, the representation election was held onOctober 12 in a building on the St. Louis University cam-pus. The Union was unanimously selected as bargainingagent. On the same day. shortly after the results of theelection became known, the Respondent discharged all ofits drivers and mechanics and concluded pending arrange-ments to dispose of all of its vending machines. On Octo-ber 21. the Union received a certification that it was thebargaining agent in the driver-mechanic unit.While there is more than a suggestion in the pleadingsand in the record that the Respondent closed its businesson October 12. record testimony indicates that there hasbeen only a partial or limited closing. As a corporation, theRespondent still exists. It had not been dissolved nor had itgone into receivership or bankruptcy. Oral agreementswith close associates in the vending machine business wereconcluded whereb' these vendees would purchase andstock the vending machines owned by the Respondent.However, no contract of sale has vet been consummated inwriting, While stickers indicating ownership by other com-panies have been placed on most machines, some machinesstill retain the J-B Enterprises' sticker, and customers stillcall J-B Enterprises for maintenance. Since October 12.Steven and Michael have continued to perform mainte-nance on those machines and. pursuant to agreement. haverepaired machines bearing the labels of their vendees onoccasions when the vendees have requested them to do so.Respondent has notified its bank that it has gone out of thevending machine business but has told the bank that itmight engage in some other business at a future time. Ste-ven made this same statement in his testimony when aquestion was posed to him as to whether J-B Enterprisesmight start up again in some other line of endeavor. Re-spondent owns nine trucks which are now being used bythe drivers employed by its vendees to service the machineswhich were sold. Respondent still retains title to thesetrucks and is leasing them to the vendees of the machines.Respondent still maintains an office at 711 Pine Streetand retains its office lease. its office equipment, about 40)-45 used vending machines, and a limited supply of com-modities used for stocking machines. It still has a payrolland is paying salaries to Steven. Michael, an office em-ployee. and a guard. It also continues to pay Joseph's pen-sion. Respondent still owns company cars which are beingutilized, as in the past, by company officers.election lie did not sa, with Whom the! 'would he rnep.iihabl I iredi! thecorrobhorated sersionns reliled ahboe DECISIONS OF NATIONAL LABOR RELATIONS BOARD11 ANALYSIS AND (ONCLUSIONSA. Jurisdiction of the BoardRespondent's first line of defense is that the Board hasno jurisdiction to proceed in this case because the unfairlabor practice complaint which was issued exceeds thescope of the charge filed by the Union. The Eighth Circuithad occasion to pass on the merits of a similar contentionin N.L.R.B. v. Louisiana Manufacturing Company, 374 F.2d696, 705-705 (1967). when it said:Of course, there are limits to which the Board mavexpand the scope of the litigation outside of the allega-tions in the charge. However, technical wording of thecharge is not required. The charge will normally he"sufficient if it informs the alleged violator of the gen-eral nature of the violation charged against him andenables him to preserve the evidence relating to thematter." N.L.R.B. v. RaVnmond Pearson, Inc., 243 F1.2d456, 458 (4 Cir. 1957) .... And, as generally noted inN.L.R.B, v. Kohler Companv, 220 F.2d 3. 6 (7 Cir.1955): "It has been said repeatedly that the charge isnot a pleading, being intended, rather. as an adminis-trative step necessary to set the Board's investigatoryprocess in motion. The charge should, therefore, beconstrued broadly so as to allow any specific allega-tions in the complaint that are of 'the same generalnature.' "The Seventh Circuit decision in Kohler, cited with approvalsupra, contains the following additional pertinent languagenot repeated in Louisiana Manufacturing Company, whichholds that the General Counsel may issue a complaint un-less it is (220 F.2d at 7):...so completely outside of the situation which gaverise to the charge that it may be said to be initiatingthe proceeding on its own motion.The court also stated (220 F.2d at 7):To hold that the Board cannot include anything in acomplaint that the respondent was not given notice ofin a charge would greatly reduce the usefulness of theBoard's investigatory function. A major reason forhaving the General Counsel of the Board take overand try the charging parties' case is to make it possiblefor single employees to enforce their rights in an areawhere that takes considerable money and experience.The courts should not defeat this purpose by insistingthat the failure of the charging party to initially de-scribe in detail all the separate alleged unfair laborpractices shall limit the issues to be alleged in the com-plaint and tried by the Board.In the instant case, section I (h) of the amended chargefiled by the Union herein alleges that the Respondent inthis case violated Section 8(a)(l) and (5) of the Act. Theprinted language on the charge form in question goes on torequire the Charging Party to set forth the basis of thecharge. When tested by the broad guidelines set forth inthe above-questioned decisions, I conclude that theamended charge on file was broad enough to permit theGeneral Counsel to issue a complaint alleging any unlaw-ful conduct on the part of the Respondent within the 10(b)period which came to light in the course of the investiga-tion and which contravenes either section of the Act re-ferred to in section l(h) of the charge. Since the complaintherein does not go beyond allegations that the Respondentviolated Section 8(a)(1) and (5) of the Act. I conclude thatthe charge is sufficiently broad to support the complaintwhich was issued.B. The Supervisory Status of Joseph StreblerJoseph was the founder of Respondent corporation. Asthe business grew and he grew older, he turned over moreand more of the operation to his two sons. At the time ofthe events here in question, he held the title of assistanttreasurer but was neither a stockholder nor a director. Jo-seph continued to come to work every day and workedfrom 4 to 8 hours. He regularly gave instructions to driversand mechanics concerning the runs they were to make. Hesigned all checks for the business other than payrollchecks. He did most of the purchasing for the corporationand was regularly engaged in "beating people down onprices." He claims that he did everything around the officefrom sweeping the floor to going to the bank. He admitsthat he hired and fired employees upon suggestion from hissons. and that he made recommendations to them on suchbusiness matters as major purchases or the hiring of per-sonnel. These facts, most of which are admitted in Joseph'stestimony, are sufficient to establish that Joseph regularlyhired and fired employees and directed them in their work.Accordingly, he was a supervisor within the meaning ofSection 2(1 1) of the Act, for whose acts and statements theRespondent is vicariously responsible.C. The Indepedent Violations of Section 8(a)(l) of the ActWhile an employer has an absolute right to close hisbusiness completely, even for antiunion motives, it has noright to engage in a partial closing of its business for suchreasons. Textile Workers of America v. Darlington Manufac-turing Co. et al., 380 U.S. 263 (1965). Moreover, the right togo out of business for antiunion reasons does not extend tothe uttering of threats to go out of business if a unionprevails in a representation election. The Supreme Courtnoted in Darlington (380 U.S. at 274, fn. 20):Nothing we have said in this opinion would justifyan employer's interfering with employee organiza-tional activities by threatening to close his plant, asdistinguished from announcing a decision to close al-readN reached by the board of directors or other man-agement authority empowered to make such a deci-sion.On this point, the Eighth Circuit recently stated in ChemvetLaboratories, Inc. v. N.L.R.B., 497 F.2d 445, 448 (1974):A threat to close the plant, when made in the con-text of the union organization of the employees, haslong been recognized as one of the most potent instru-ments of employer interference with the right of em-386 J-B ENTERPRISES. INC.ployees to organize under the National Labor Rela-tions Act. See N... R.B. v. Gissel Packing Co., 395 U .S.575, 618-620 [(1969)].In this case. Steven flatly told his employees that if theUnion won, the Company would close the plant. Whilearguing that this was a prediction of consequences basedupon objective facts and therefore not a threat, it is clearthat the Respondent had not made a firm decision to closeon September 21 when this statement was made nor was afirm decision being announced to employees on that occa-sion. Moreover, the argument that economic necessity andnot union animus dictated the announcement does notstand up under scrutiny because, at the same time Stevenwas saying the business would close if the Union came in.he was offering substantial increases in wages and benefitsto persuade employees to reject unionization. The asserted.and unproved, allegation that the Company had lost$29,000 since January I did not prevent Steven from pro-viding employees with inducements to reject unionizationwhich would add substantially to its cost of operation. Ac-cordingly, I conclude that, when Steven threatened to closethe plant if the employees voted for the Union, he made aserious threat. which violates Section 8(a)(1) of the Act.Components, Inc., 197 NLRB 163 (1972); Jimmy-RichardCo., Inc., 210 NLRB 802 (1974): James Innaco, d b a SkX-line Transport, 228 NLRB 352 (1977). Moreover. the finan-cial inducements in the form of wage increases, hospitaliza-tion. sick leave, paid holidays, and time and one-half forSaturday work which Steven offered to employees on theoccasion of the group meeting is itself a promise of benefitsand a classic violation of Section 81a)(I). N.L.R.B. v. Ex-change Parts, Co., 375 U.S. 405 (1964). When, on that sameoccasion, Steven asked employees what the Union coulddo for them that the Company could not, or words to thateffect, he was impliedly soliciting grievances or making apromise of benefit in violation of Section 8(a)( 1) of the Act.The statements made by Joseph to Hively, Thompson.and Knorr, recited above, amount to coercive interroga-tions of employees concerning their union activities andthe union activities of other employees. These interroga-tions were, in some instances, coupled with threats to dis-charge a union adherent or suspected union adherents.Such threats also constitute violations of Section 8(a)( ) ofthe Act.D. The Violation of Section 8(a)(5) of the ActThe General Counsel does not claim that the discontin-uance of the business by the Respondent on October 12.after the results of the balloting became known, constitutesa violation of the Act. Nor does he claim that the dischargeof employees following this decision is illegal. Despite thepeculiar circumstances surrounding these events, there isnothing in the complaint which alleges that a violation ofSection 8(a)3) took place, so I will presume, without decid-ing, that the decision of the Respondent to close or winddown its business and to discharge its mechanics and routedrivers was a lawful business decision dictated solely byeconomic considerations. It does not follow from these fac-tual premises, however. that the respondent acted in a law-ful manner in taking these actions.On October 12. the bargaining unit employees unani-mously selected the Union as their bargaining agent. TheRespondent was aware of this determination when itclosed or discontinued the business. The Union was latercertified after the lapse of a period required by the Board'sregulation for the filing of objections to the conduct of theelection. Apparently no objections were filed. The grava-men of the General Counsel's first 8(a)(5) allegation is thatthe Respondent failed to inform the bargaining agent of itsdecision to close and failed to afford the bargaining agentan opportunity to bargain with it about the effects of theshutdown upon employees. The factual basis for this alle-gation is undisputed. The Respondent never contacted theUnion about this or any other subject. It simply finalizedits decision to close within hours, if not minutes. afterlearning of the election results, without giving the Unionnotice of anything.It is well settled that an employer has an obligation un-der Section 8(a)(5) of the Act to bargain with a union con-cerning the effects of a cessation of business. even if thecessation of business is motivated by lawful economic con-siderations. L R.B. v. vEsti Veiderman and GCiela Eisnerindii idualli and as co-partners d h a Star Baby (Co., 334F.2d 601 (C.A. 2, 1964). See also Summit Tooling Companyand .4ce 7Tool Engineering Co., Inc., et al., 195 NLRB 479(1972); Red Cross Drug Companyl ,, 174 NLRB 85 1969).Thomp.son Transport Conlpanv, Inhc.. 184 NLRB 38 (1970):Part of the obligation to bargain over the effects of plantclosing includes an affirmative obligation on the part of anemployer to notify the bargaining agent that the closurewill take place. M.artin Mariietta Corporation, United BrickDivision, and Acme Brick Company. 159 NLRB 905 (1966);Ozark Trailer, Incorporated andor Hutco Equipment Conm-pamny and'or Mobilefreeze Compani,, Inc.. 161 NLRB 561(1966): Walter Pape Inc., 205 NIRB 719(1973): ThompsonTransport Conipaln Inc., 165 NLRB 746 (1967). A threat toemployees that it will close the plant in the event of union-ization is not the equivalent of actual notice to the Unionthat a decision to close has in fact been made. The reasonfor this requirement is obvious-a union cannot act to pro-tect its members from the economic impact of plant closureif it does not know that plant is going to close. Here theRespondent presented both the Union and its employeeswith a fait acconili. By the time they' learned that the em-ployer had in fact decided to terminate the business (if thatis what it did)., the employees were discharged and thevending machines had been sold. Acting so precipitouslythat a union cannot act before the event occurs which givesnse to a bargainable situation is inconsistent with a duty tobargain in good faith. This duty devolved upon the Re-spondent as soon as it had objective reason to believe thatthe Union represented a majority of its employees, despitethe absence on October 12 of a formal certification. Lbnev& Duke Storage Warehouse Co., Inc.. et a/l. 151 NL RB 248(1965). Accordingly, by failing to notify the Union in atimely fashion that it had decided to go out of business,thereby preventing the Union from exercising its statutoryresponsibility to bargain on behalf of unit employees re-specting the effects of plant closure, the Respondent hereinviolated Section 8)a)(1) and Is) of the Act.387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint also alleges that the Respondent violatedthe Act by failing and refusing to bargain with the Unionover the effects of plant closure. The underlying fact whichsupports this allegation is also undisputed. At no time hasthe Respondent ever met and discussed with the Unioneither the effects of plant closure or, for that matter, anyother subject. Respondent's defense to this allegation istwofold: the Union never requested it to bargain over thissubject and, since the business is closed and the employeeshave been discharged, there is really nothing left to bargainabout. As the above discussion indicates, the Respondentacted in a manner designed to prevent the Union frombargaining over the effects of plant closure as soon as itlearned that the Union had become the bargaining agent.Under such circumstances, a demand upon the employerby the Union to bargain would have been an act of sheerfutility. The Act does not impose upon bargaining agentsor anyone else the obligation to perform empty and mean-ingless rituals in order to preserve their rights. SkylineTransport, supra; Stagg Zipper Corp., as Successor to StaggTool & Die Corp., Bosch Wire Co., Inc., and Slide FastenerTape Co., Inc., 222 NLRB 1249 (1976). The fact that theemployer in this case has been successful in achieving thedesired results of its bad-faith conduct is not a defense toan unfair labor practice complaint. Many of the cases deal-ing with the obligation to bargain over the effects of plantclosing involve situations where the plant in question hasbeen closed for many months before bargaining commenc-es.6This situation has prompted the Board to order specialremedies to rectify, as far as possible, the disparity in bar-gaining strength which necessarily results from such mis-conduct. This question will be discussed, infra, in the sec-tion herein on remedy. But the fact that the Respondent'sunlawful act has dissipated the Union's bargainingstrength cannot serve to dissipate its basic obligation tobargain. Having failed to bargain with the Union over theeffects of plant closing and having perpetrated a series ofacts designed, at least in part, to avoid this obligation, theRespondent herein violated Section 8(a)(l) and (5) of theAct. I so find and conclude.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAWV1. Respondent, J-B Enterprises, Inc., at all times mate-rial herein has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Teamsters Local Union No. 688, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All route drivers and mechanics employed by the Re-spondent at its St. Louis, Missouri, facility, excluding officeclerical employees, professional employees, guards, andsupervisors as defined in the Act, and excluding all otheremployees, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.Stagg Zipper, upra,. Thompson 7Transport, supra, Roral Plaring and Pol-ishing Co., Inc.. 160 NLRB 990 (1966).4. Since October 12, 1977, Teamsters Local Union No.688, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,has been the exclusive collective-bargaining representativeof all employees employed in the unit found appropriate inConclusion of Law 3, above, for the purpose of collectivebargaining, within the meaning of Section 9(a) of the Act.5. By failing and refusing to notify the above-referencedbargaining representative that it was closing its business,and by failing and refusing to bargain with the said bar-gaining agent over the effects upon employees of closingthe Respondent's business, the Respondent herein violatedSection 8(a)(5) of the Act.6. By the acts and conduct set forth in Conclusion ofLaw 5, above: by coercively interrogating employees con-cerning their union activities and the union activities ofother employees: by threatening employees with dischargeand closing of the business if they engaged in union activi-ties or selected the bargaining agent herein as their repre-sentative; by promising to raise wages and to grant variousfringe benefits to employees if they rejected the above-ref-erenced Union as their bargaining agent; and by solicitinggrievances from employees, the Respondent herein vio-lated Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent herein has commit-ted certain unfair labor practices, I will recommend that itbe ordered to cease and desist therefrom and to take otheraffirmative actions designed to effectuate the purposes andpolicies of the Act. Since violations of Section 8(a)(1) of theAct which have been found in this case are repeated andflagrant, and since they evidence a continuing and de-termined disposition by the Respondent to violate the Act,I will recommend a so-called broad order designed to sup-press any and all violations of Section 8(a)(l). In order toremedy the violations of Section 8(a)(5) which have beenfound herein, I will recommend that the Respondent berequired to recognize and bargain with the Union concern-ing the effects of plant closure upon bargaining unit mem-bers and about wages, hours, and terms and conditions ofemployment if the Respondent should resume its opera-tions.The General Counsel requests that tha Respondent berequired to place all employees discharged on October 12,1977, on a preferential hiring list and that they be rehiredpursuant to this list in the event the Respondent resumesits vending machine operations. I will so recommend. TheGeneral Counsel also requests a backpay remedy. SinceRoyal Plating, supra, a line of Board cases, most of whichhave been cited in the analysis section of this Decision,have held backpay, within certain limitations, to be an ap-propriate remedy in refusal-to-bargain cases involvingplant closing and the effects thereof upon discharged em-ployees. The theory which has been articulated in supportof this remedy is that a plant closing has the effect of dissi-pating a union's bargaining strength. Hence, where an un-388 I-B ENTERPRISES. INC.fair labor practice has occurred in conjunction with a plantclosing, such as a refusal to notify a bargaining representa-tive of a refusal to bargain over the effects of closing. thedissipation of bargaining strength is caused, either in wholeor in part, by the wrongful act of the employer. While it is.as a practical matter, not possible months after employeeshave been discharged to restore the status quo in its en-tiret\. a backpay remedy serves, at least in some measure.to place the union in a better position to deal effectivelywith an employer in its effort to alleviate the economicimpact of closing upon discharged employees. Thus. theBoard has ordered backpay, at the rate of an emplosee'snormal wages when last employed, from the date of theBoard's order until the respondent bargains to agreementwith a union on the subjects pertaining to the effect uponemployees of the closing of the plant or to a bona fideimpasse. if such bargaining has occurred. The remeds nor-mally excuses the respondent from backpay upon the fail-ure of the union to request bargaining within 5 das of adecision or if the union bargains in bad faith in the courseof negotiations over the effects of plant closing. Backpa\ insuch situations normally terminates when a discharged em-ployee obtains regular and equivalent employment else-where. A backpay remedy for an 8(a)(5) violation has beengiven judicial approval in A'.L.R.B. v. Draperv Afanifiltur-ing Co. Inc., and American White Goods Compani, 425 f.2d1026 (C.A. 8, 1970).In some instances, backpay has been ordered to beginfrom the date of discharge, as in a discrimination case.rather than from the date of the Board order. Draper,Manufacturing Companr, supra. The complaint requestssuch an order in this case. Because of the flagrant nature ofthe violation herein. I am disposed to honor this request.Accordingly. I will recommend to the Board that it directthe Respondent to pay to each employee discharged onOctober 12, 1977, backpay in the amounts they were earn-ing at the time of their discharges. which shall run until theRespondent has reached an agreement with the Unionconcerning the effects of the shutdown or has bargained toimpasse with the Union over this subject, provided theUnion bargains in good faith with the Respondent overthis subject. Having found that the Union was excusedfrom making a formal demand to bargain on the Respon-dent because of the latter's obdurate conduct, I will notrequire that it make a formal request to bargain as part ofthe backpay remedy. Backpay will be tolled as to each em-ployee on the date when he obtains, or has obtained, regu-lar and substantially equivalent employment. Like allbackpay awards, it should be computed in accordance withthe Woolworth formula] with interest thereon at the ad-justed prime rate used by the Internal Revenue Service fortax payments. Florida Steel Corporation. 231 NLRB 651(1977). 1 will also recommend that the Respondent postand mail to each of its discharged employees copies of theattached notice, informing employees of their rights and ofthe remedy in this case.Upon the foregoing findings of fact, conclusions of law,and the entire record herein considered as a whole, andF W i4oolw/orth ('Cnipani. 90 Nt.RB 289 ( 1950)pursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER'Ihe Respondent. J-B Enterprises. Inc.. St. Louis. Mis-souri, its officers. agents. successors. and assigns, shall:1. ('ease and desist from:(a) Refusing to recognize and bargain with TeamstersLocal Uinion No. 688. affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs. Warehousemenand Helpers of America, as the duly certified collective-bargaining representative of all of the Respondent's routedrivers a.nd mechanics, exclusive of office clerical employ-ees. professional emploees. guards and supervisors as de-fined in the Act.(b) Coercivels interrogating employees concerning theirunion activities and the union activities of other employees.(c) Offering to employees wage increases and fringebenefits to persuade them to reject the Union as their bar-gaining agent.(d) Threatening to close the business if the Union is se-lected as bargaining agent.(e) Soliciting grievances from employees.(d) B, any other means interfering with, restraining. orcoercing emploees in the exercise of rights guaranteed tothem bh Section 7 of the .Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Bargain collectively with Teamsters l.ocal UnionNo. 688. affiliated with the International Brotherhood ofTeamsters. ('hauffeurs, Warehousemen and Helpers ofAmerica. with respect to the effects upon its employees ofits decision to discontinue its business, and reduce to writ-ing an) agreement reached as a result of such bargaining.(b) PaN to employees who were discharged on or aboutOctober 12. 1977. their normal wages for the period setforth in the section of this Decision entitled "The Rem-eds." with interest thereon.(c) Place the names of each of the employees dischargedon or about October 12. 1977, on a preferential hiring listand offer to such employees full reinstatement to their for-mer or substantially equivalent employment in the eventthe Respondent resumes any of the operations which werediscontinued on October 12, 1977.(d) Preserve and. upon request, make available to theBoard or its agents. for examination and copying. all pa!-roll and other records necessar, to analyze and computethe amounts of backpay due under the terms of this Order.(e) Post at its St. Louis, Missouri, place of business andmail to all of its employees who were discharged on orabout October 12. 1977. copies of the attached noticemarked "Appendix." ' Copies of said notice, on forms pro-In the crcn nto cscepIlons .are filed as prosided hs Sec 102 46 of IheRule and Reg ullatons of Ihe National I.lahr Relations Board, the findings.corln.iul, ldn,, land recomlnltended Order herein shall. as pro ilded In Sec0248 of tilhe Rules and Regulallon,. be adopted h tihe Board and hbecoreits findins concluslion.s fnd ()rder. and all obhlectlons thereto shall hedeermed l ased for .all purposes.' In the csent that this (irder is enfored hb a judgment of the I. niredSlates ('lurt of Appea.ls Ihe ords in Ihe notice reading "Posted h' Orderof tic s.ational I ;lhor Relations Boa.rdi s1hall rea.d ":'oted Pursuant to ;( 'o nrinued389 390 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvided by the Regional Director for Region 14, after being tive days thereafter, in conspicuous places, including allduly signed by a representative of the Respondent, shall be places where notices to employees are customarily posted.mailed immediately to said employees upon receipt Reasonable steps shall be taken by the Respondent to in-thereof, and shall be posted immediately upon receipt sure that said notices are not altered, defaced, or coveredthereof and maintained by the Respondent for 60 consecu- by any other material.(f) Notify the Regional Director for Region 14, in writ-Judgment of the United States C< uri of Appeals Enfuoring an Ordcr of the ing within 20 days from the date of this Order, what stepsNational Labor Relations Board." the Respondent has taken to comply herewith.